LAW ENFORCEMENT OFFICERS ON COLLEGE CAMPUS Under existing laws, city police officers, sheriffs and deputy sheriffs, and the officers of the Department of Public Safety have the authority to go up on the campus of the universities in the State of Oklahoma for the purpose of preserving the peace without the prior invitation or consent of the chief administrative officer of such university.  The Attorney General has considered your opinion request wherein you ask the following questions: 1. Under existing law do city police officers have the authority to go up on the campus of the university located in such city for the purpose of preserving the peace without the prior invitation or consent of the chief administrative officer of such university? 2. Under existing law do the sheriffs and deputy sheriffs of the county have the authority to go up on the campus of the university located in such county for the purpose of preserving the peace without the prior invitation or consent of the chief administrative officer? 3. Under existing law do the officers of the Department of Public Safety have the authority to go up on the campus of a university in the State of Oklahoma for the purpose of preserving the peace without the prior invitation or consent of the chief administrative officer of such university? I would first direct your attention to 21 O.S. 99 [21-99], which defines a peace officer as follows: "The term 'peace officer' signifies any sheriff, constable or policeman, and any other officer whose duty it is to enforce and preserve the public peace." This statute sets out the general duty of all police officers and that mainly being to preserve the public peace. The statutes relating to the three agencies mentioned in your request are set out specifically below.  The duties of a city policeman or marshall as set out in 11 O.S. 574 [11-574] and 11 O.S. 575 [11-575]. Section 11 O.S. 575 [11-575] as relating to the city police, reads as follows: "The policemen of the city shall have power to arrest all offenders against the laws of the state or the city, by day or night, in the same manner as the marshall, and keep them in the city prison or other place to prevent their escape until a trial can be had before the proper officer." The statutes dealing with the duty and power of the county sheriff is 19 O.S. 516 [19-516], which reads as follows: "It shall be the duty of the sheriff, under-sheriffs and deputies to keep and preserve the peace of their respective counties, and to quiet and suppress all affrays, riots and unlawful assemblies and insurrections, for which purpose and for the service of process in civil and criminal cases, and in apprehending or securing any person for felony or breach of the peace, they and every constable may call to their aid such person or persons of their county as they may deem necessary." The statute relating to the Department of Public Safety is 47 O.S. 2-117 [47-2-117] and reads in pertinent part as follows: "The commissioner and each officer of the department as he shall designate and all members of the division of the Highway Patrol shall have the power: "1. Of peace officers for the purpose of enforcing the provisions of this act and any other law regulating the operation of vehicles or the use of the highways, including the motor carrier act of this state or any other laws of the state by the direction of the Governor." (Emphasis added) As can be seen by a reading of the foregoing statutes, each of these officers has a duty to preserve the peace and laws of the State of Oklahoma and the city.  Our statute (74 O.S. 360.11 [74-360.11]) provides for the Board of Regents of any state educational institution to appoint necessary officers to protect the properties of such institutions. However, this statute does not give them exclusive jurisdiction over preserving the peace on the campuses. A further search of the statutes does not reveal any law which would give the chief administrative officer of the various universities exclusive police powers.  It would, therefore, be the duty of the city police and the county sheriff to go up on the campuses of the various universities of the State to preserve the peace on those campuses located within their respective cities or counties.  The authority of the Oklahoma Highway Patrol being extended state-wide can, upon the direction of the Governor, go up on those campuses of universities for the purposes of enforcing the laws of the State of Oklahoma.  It is, therefore, the opinion of the Attorney General that your questions be answered in the affirmative. Under existing laws, city police officers, sheriffs and deputy sheriffs, and the officers of the Department of Public Safety have the authority to go up on the campus of the universities in the State of Oklahoma for the purpose of preserving the peace without the prior invitation or consent of the chief administrative officer of such university.  (Fred Anderson) ** SEE: OPINION NO. 79-033 (1979) **